Citation Nr: 1112255	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  03-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for generalized arthritis, to include as due to herbicide exposure and/or secondary to a skin disorder.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran provided personal testimony before a Veterans Law Judge who is now retired from the Board at a hearing which was conducted in Washington, D.C. in April 2004.  A transcript of that hearing is associated with the Veteran's VA claims folder.  The Board remanded the appeal in November 2004 for further development.

In December 2006, the Board wrote to the Veteran to inform him that the Veterans Law Judge who conducted the April 2004 hearing was no longer employed at the Board and inquire as to whether he would like another Board hearing with a different Veterans Law Judge, as he was entitled to such.  The Veteran indicated that he desired a new hearing.  In February 2007, the Board remanded the appeal for a Travel Board hearing, which was conducted before the undersigned at the RO in August 2007.  A transcript of that hearing is of record.

The Board remanded the appeal again in May 2008 for further development of the record and the matter has now been returned for additional appellate consideration.  Unfortunately, the issue of entitlement to service connection for hypertension must be remanded again.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In November 2007, the Veteran specifically requested that his previous request to terminate nonservice-connected pension benefits be withdrawn.  In addition, in correspondence received in February 2008, the Veteran requested waiver of an overpayment as well as a repayment plan.  Finally, in October 2010, the Veteran submitted a claim to reopen his previously-denied claim for service connection for Type II diabetes mellitus.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In October 2010, the Veteran submitted additional evidence to the Board without a waiver of AOJ consideration. 38 C.F.R. § 20.1304(c) (2010).  However, the evidence consists of lab reports which are not pertinent to the issues adjudicated below, so a waiver is not necessary.

The claim of entitlement to service connection for a skin disorder was initially raised as a claim for psoriasis; however, the Veteran indicated in an April 2003 statement that he also sought service connection for chloracne.  Hence, the Board has combined the separately alleged skin symptoms and diagnoses into one claim of service connection for a skin disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 


FINDINGS OF FACT

1.  The Veteran did not have a skin disorder during service, and it is not otherwise etiologically related to service, to include presumed herbicide exposure therein.

2.  The Veteran did not have arthritis during service or within one year of his discharge from service, and it is not otherwise etiologically related to service, to include presumed herbicide exposure therein or a service-connected skin disability.



CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Generalized arthritis was not incurred in or aggravated by military service, nor may it be presumed to have been so incurred, and is not proximately due to a service-connected skin disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, in a May 2002 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection on a direct basis, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  In December 2004 and September 2005 letters, issued while the claim was in remand status, the AMC provided further notice to the Veteran regarding what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  In a May 2008 letter, the AMC provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection on a secondary basis.  A March 2006 letter and the May 2008 letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type evidence which impacts those determinations.  The appeal was last readjudicated in May 2010.  Neither the Veteran nor his representative has since indicated that there was any additional information or evidence to submit.  Accordingly, the Board finds that VA's duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, relevant post-service VA and private treatment records, and a VA examination report.

The Board finds that the April 2010 VA examination report is adequate for evaluation purposes because the examiner reviewed the claims file, considered the contentions of the Veteran, and supported her medical conclusion with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant records and submitting consent to release information forms, as well as providing personal testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  In addition, the Board notes that the requested development [letters to VA and private physicians requesting rationale for nexus opinions submitted; the August 2007 Travel Board hearing, the May 2008 VCAA notice letter; and the April 2010 VA examination] in the Board's November 2004, February 2007, and May 2008 Remands was completed.  The Board therefore finds that there has been substantial compliance with the directives of the 2004, 2007 and 2008 Remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In all, the duty to assist has been fulfilled.

Pertinent Law and Regulations

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii) (2010).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  

Analysis

The Veteran alleges his current skin disorder and arthritis are the result of exposure to herbicides in service.  He also asserts arthritis is secondary to his skin disorder. 

In the present case, the Veteran's personnel records reflect that he served approximately 11 months aboard the USS Dubuque during his Naval career.  The Department of the Navy provided histories for the Dubuque which demonstrate the ship was moored outside of Da Nang during the Veteran's period of service.  The Veteran and shipmate P.T. assert visitation to Vietnam during this time.  Accordingly, in-service exposure to herbicide agents is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Arthritis, however, is not among the diseases associated with exposure to certain herbicide agents listed at 38 C.F.R. § 3.309(e).  Chloracne is the only skin disorder listed at 38 C.F.R. § 3.309(e); however, as detailed below, the record is negative for a competent diagnosis of chloracne.  

Therefore, the presumptions found in 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) do not apply.  For this reason, the preponderance of the evidence is against service connection on this presumptive basis.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Skin Disorder

The Veteran's service medical records are unremarkable for any relevant complaints, diagnosis of, or treatment for a skin disorder.  At the time of his April 1971 enlistment examination and May 1972 separation examination, his skin was evaluated as normal.  He specifically denied having a history of skin diseases at the time of enlistment.  

VA examinations conducted in March 1976 and May 1977 for an unrelated claim were unremarkable with regard to the skin.

A diagnosis of tinea cruris was rendered in July 1978; however, there is no subsequent diagnosis of this skin condition during the pendency of this claim, which is dated from April 2002.  Accordingly, tinea cruris will not be further addressed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Psoriasis was first diagnosed in a VA treatment record dated in September 1990, approximately 18 years after the Veteran's discharge from active duty.  Numerous notations in the VA dermatology clinic records from this time period indicate the Veteran's psoriasis was not a result of herbicide exposure.  The Veteran also reported a family history of psoriasis in a February 1992 VA hospital discharge summary.  

There are a number of medical opinions of record addressing the etiology of the Veteran's psoriasis.  In March 2002, T.K., M.D., submitted a statement that he "could not rule out the possibility of linkage" between herbicide exposure and the Veteran's psoriasis.

In April 2002, J.R.L., M.D., indicated that it was "possible" that there "may be a connection" between psoriasis and herbicide exposure.
Also in April 2002, VA physician H.T., M.D., stated that a causal relationship between herbicide exposure and the Veteran's psoriasis could "not be ruled out."

In April 2003, A.T., M.D., stated that she "cannot confirm or rule out" the association between herbicide exposure and psoriasis.

The Veteran was afforded a VA examination in April 2010.  The examiner was specifically asked to opine whether the Veteran's psoriasis was due to herbicide exposure in service.  The examiner reviewed the claims file, noting that psoriasis was first diagnosed in approximately 1992 and has been treated with numerous regimens.  The Veteran reported his belief that his psoriasis is a result of herbicide exposure.  After physical examination, the Veteran was diagnosed with psoriasis which was currently in remission.  The examiner stated that the Veteran's psoriasis is an immunologically mediated condition with a genetic predisposition.  She noted that certain lifestyle factors such as higher body mass index, obesity and alcohol consumption are associated with a higher incident of psoriasis but did not imply a causal relationship.  She described one study where smoking results in a greater risk of psoriasis and suggested a causal relationship.  However, she was unaware of any relationship between psoriasis and herbicide exposure.  She emphasized that the Veteran's psoriasis was not diagnosed until almost two decades after his active service.  Her ultimate conclusion was that no relationship between herbicide exposure and the Veteran's psoriasis was demonstrated.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing Madden, recognized that the Board had inherent fact-finding ability.  In addition, the Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim the Board has the responsibility to weigh and assess the evidence.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  After reviewing the record, and for reasons stated immediately below, the Board finds the opinion of the April 2010 VA examiner to be of greater probative value than the other opinions of record.
The opinions of Drs. T.K., J.R.L., H.T., and A.T. are entitled to little weight of probative value as they are based on speculation.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

Furthermore, Drs. T.K., J.R.L., H.T., and A.T offered no rationale for their respective opinions.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Pursuant to the Board's November 2004 remand instructions, the RO wrote to these physicians in September 2005 and specifically requested them to provide further rationale for their opinions; however, no responses were received.

In contrast, the April 2010 VA examiner's opinion was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and was more resolute in its conclusion.  The examiner explained that psoriasis is felt to have a genetic predisposition, which in line with the Veteran's February 1992 report of a family history of the disability.  She also highlighted the lengthy period time between the Veteran's military service and his initial diagnosis of psoriasis, and the lack of any studies linking psoriasis to herbicide exposure.  Thus, the opinion was supported by a rationale with citation to the medical record.  For these reasons, to the extent that Drs. T.K., J.R.L., H.T., and A.T.'s speculative opinions can be given any weight, the VA examiner's opinion is deemed of greater probative value.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In support of his claim, the Veteran has submitted an Internet article describing the nature of psoriasis.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the Internet article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case, and therefore is of no probative value.  See generally Obert and Tirpak, supra.

In reaching the above conclusions, the Board has also not overlooked the Veteran's and his representative's written statements to the RO, the Veteran's testimony, as well as the January 2005 statement of E.D.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, while lay witnesses are competent to describe experiences and symptoms, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board will give more credence to the medical evidence found in the record than these lay assertions.

The Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010).  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim is denied.

Generalized Arthritis

The Veteran's service medical records are unremarkable for any relevant complaints, diagnosis of, or treatment for arthritis.  At the time of his April 1971 enlistment examination and May 1972 separation examination, his musculoskeletal system was evaluated as normal.  Furthermore, arthritis was not diagnosed within the first post service year, and the Veteran has presented no evidence to that effect.
VA examinations conducted in March 1976 and May 1977 for an unrelated claim were unremarkable with regard to the musculoskeletal system.

The Veteran reported a flare of "arthritis pain" to the VA dermatology clinic in November 1995.  He was first seen in the VA rheumatology clinic for psoriatic arthritis in April 2001.  

In March 2002, Dr. T.K. submitted a statement that he "could not rule out the possibility of linkage" between herbicide exposure and the Veteran's generalized arthritis.

In July 2002 outpatient record, VA physician A.K., M.D., noted that the Veteran's joint symptoms were most consistent with overuse syndrome, and did not appear to be related to his psoriasis.  Dr. A.K. found, from a rheumatologic standpoint, no indication for immunomodulatory therapies.

In April 2002, Dr. J.R.L. indicated that it was "possible" that there "may be a connection" between the Veteran's generalized arthritis and herbicide exposure.  Also in April 2002, Dr. H.T. stated that a causal relationship between herbicide exposure and the Veteran's arthropathy could "not be ruled out."

In July 2005, Dr. A.K. indicated that it was "doubtful" the Veteran had psoriatic arthritis, as his joint symptoms seemed mechanical.  X-rays at that time revealed degenerative changes in the cervical spine.

The Veteran was afforded a VA examination in April 2010.  The examiner was specifically asked to specify whether the Veteran's generalized arthritis was due to herbicide exposure in service.  The Veteran reported that he first was diagnosed with arthritis 15 years ago, and that 100 percent of his joints were affected.  The examiner reviewed the claims file, noting that the Veteran was first followed by a rheumatologist since approximately 2000.  She indicated that his rheumatologic evaluations were negative for inflammatory arthritis, and his joint pains did not seem to be related to his psoriasis, citing the July 2002 and July 2005 opinions of Dr. A.K. and the lack of clinical manifestations of psoriatic arthritis (such as distal arthritis, destructive arthritis, or asymmetric oligoarthritis) to support her statement.  After physical examination, the examiner diagnosed the Veteran with "arthritis, likely secondary to degenerative joint disease, as his history and radiographic findings are negative for inflammatory arthritis."  The examiner opined that his degenerative joint condition is not secondary to herbicide exposure or active service, but was instead related to degenerative changes and/or overuse.  She also opined there was no relationship between his condition and psoriasis.

After reviewing the record, and for reasons stated immediately below, the Board finds the opinion of the April 2010 VA examiner to be of greater probative value than the other opinions of record.  As described above, the opinions of Drs. T.K., J.R.L., and H.T. are entitled to little weight of probative value as they are based on speculation.  See 38 C.F.R. § 3.102; see also Obert, Warren, and Tirpak, supra.
Furthermore, Drs. T.K., J.R.L., and H.T offered no rationale for their respective opinions, despite a request from the RO for further clarification.  See Hernandez-Toyens, supra; see also Bloom, supra.  

In contrast, the April 2010 VA examiner's opinion was based upon a review of the medical records, included a discussion that was consistent with the medical evidence including the findings of Dr. A.K., and was more resolute in its conclusion.  The examiner explained that the Veteran's arthritis was secondary to degenerative change and joint overuse, which not diagnosed for decades after service.  Thus, the opinion was supported by a rationale with citation to the medical record.  For these reasons, to the extent that Drs. T.K., J.R.L., and H.T.'s speculative opinions can be given any weight, the VA examiner's opinion is deemed of greater probative value.  See Evans, supra.

The Veteran has also asserted his generalized arthritis is secondary to his psoriasis.  However, as has been discussed above, the Board is denying his claim of entitlement to service connection for a skin disorder.  Therefore, lacking a service-connected skin disability, his claim for secondary service connection fails.  
38 C.F.R. § 3.310(a) (2010).

In reaching the above conclusions, the Board has also not overlooked the Veteran's and his representative's written statements to the RO, and the Veteran's testimony.  See Jandreau and Buchanan, supra.  However, while lay witnesses are competent to describe experiences and symptoms, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis of or etiology of diseases or disabilities.  Id.; see also Espiritu, supra.  Therefore, the Board will give more credence to the medical evidence found in the record than these lay assertions.

The Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010).  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Ortiz, supra; Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is denied.

Entitlement to service connection for generalized arthritis, to include as due to herbicide exposure and/or secondary to a skin disorder, is denied.


REMAND

As noted in the Introduction, the Veteran is attempting to reopen his claim for service connection for diabetes mellitus.  The claim of entitlement to service-connected hypertension is inextricably intertwined with the diabetes claim.  In other words, if the Veteran's claim for diabetes is reopened and granted, this may impact the hypertension claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's hypertension claim is therefore deferred.

Accordingly, this remaining issue is REMANDED for the following action:

1.  Inasmuch as the issue of the service connection for hypertension is deemed to be "inextricably intertwined" with the issue of whether new and material evidence has been submitted to reopen the claim for diabetes mellitus, the RO should take appropriate adjudicative action of the diabetes mellitus claim, and provide the Veteran and his representative notice of the determination and the right to appeal.  If a timely notice of disagreement is filed, the Veteran and his representative should be furnished with a statement of the case and given time to respond thereto.

2.  After the development requested above has been completed to the extent possible, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


